Exhibit 10.1

BURNHAM HILL PARTNERS
A DIVISION OF PALI CAPITAL INC.

570 LEXINGTON AVENUE

TEL 212-980-2200

NEW YORK, NEW YORK 10022

FAX 212-980-9466

December 18, 2006

Mr. Jason Brown
Chief Executive Officer
Organic Holding Company, Inc.
Doing business as “Organic To Go”
601 Union Street, Suite 3700
Seattle, WA 98101

Dear Jason,

This letter Agreement (the “Agreement”) confirms the engagement of Burnham Hill
Partners, a division of Pali Capital, Inc. (“BHP”) by Organic Holding Company,
Inc. d/b/a Organic To Go (the “Company”) to act as its placement agent in
connection with capital raising through a series of transactions exempt from
registration under the Securities Act of 1933, as amended, and in compliance
with the applicable securities laws and regulations. The parties presently
expect to conduct the sale of convertible promissory notes and warrants to
investors for a total investment of $5.6 million (the “Private Placement”),
followed by a sale of equity securities for $4.0 million (subject to a $2.0
million over-allotment at the Company’s discretion) and a related reverse merger
with a company (“PubCo”) whose shares are publicly traded (collectively, the
“Reverse Merger”). The sale of securities in the Reverse Merger is expected to
reflect the following terms: (1) a $24 million pre-money valuation for the
Company for the $4.0 million raised in the Reverse Merger, and the stockholders
of Pubco owning 5% of PubCo determined on a fully-diluted basis immediately
after the Reverse Merger (determined without taking into account outstanding
warrants held by BHP and any other placement agents on the effective date of the
Reverse Merger), (2) each investor will purchase (i) shares of PubCo Common
Stock and (ii) warrants to purchase PubCo Common Stock (using 20% warrant
coverage) (the “Reverse Merger Warrants”), with an exercise price equal to 200%
of the per share price paid by investors for equity securities in the Reverse
Merger. Other than the exercise price, the warrants will be of like-kind to
those warrants issued in the promissory note financing.

In connection with BHP’s engagement hereunder, the Company shall compensate BHP
as set forth below:

(a)                    Upon and subject to the final closing of the Private
Placement resulting in Gross Proceeds (as defined below) of not less than
$5.6million, the Company shall upon the Closing by wire transfer (see wire
instructions attached) (1) pay BHP a closing fee with respect to securities
issued before the date of this Agreement as described on Attachment A, and (2)
issue BHP warrants as described on Attachment A having terms described in
paragraph (c) below.

(b)                   Upon and subject to the final closing of the Private
Placement resulting in Gross Proceeds of not less than $5.6 million, the Company
shall pay BHP a closing fee equal to 10.0% of the Gross Proceeds from the
Private Placement received after the date of this Agreement, and upon and
subject to the closing of the Reverse Merger a closing fee equal to 10.0% of the
Gross Proceeds from the Reverse Merger (collectively, the “Closing Fee”),
provided that if sub-placement agents are used at BHP’s discretion in connection
with the Private Placement and/or the Reverse Merger (which is expected), the
total closing lees payable to Burnham shall be reduced by the fees paid to the
sub-placement agents (which shall not exceed 7.0% of the Gross Proceeds).

For purposes hereof, the term “Gross Proceeds” shall mean the aggregate proceeds
received by the Company from the sale of securities at each closing of the
Private Placement or the Reverse Merger, and in determining whether $5.6 million
in Gross Proceeds have been received in the Private Placement, $1.45 million in
proceeds from the Company’s previous bridge financing shall be included.

(c)                    Upon and subject to the final closing of the Private
Placement resulting in Gross Proceeds of not less than $5.6 million, the Company
shall (i) issue BHP or its assigns (subject to compliance with applicable
securities laws in the event of an assignment) warrants for a nominal price to
purchase such number of


--------------------------------------------------------------------------------


shares of the Common Stock of the Company equal to 10.0% of the aggregate number
of shares of Common Stock purchased or ultimately received by Investors after
the date of this Agreement in the Private Placement (but determined without
taking into account shares issued in connection with the conversion of $1.45
million in previously issued convertible promissory notes into the Private
Placement), which warrants shall be exercisable for five (5) years from the date
of such closing, at an exercise price equal to 110% of the price paid by
Investors in the Private Placement, provided that if sub-agents are used at
BHP’s discretion in connection with the Private Placement, the warrants issued
to BHP shall be reduced by the warrants issued to the sub-agents (which shall be
issued in compliance with applicable securities laws). The terms of the warrants
shall be set forth in warrant agreements in form and substance satisfactory to
BHP and the Company, shall be non-redeemable, provide for cashless exercise, and
shall otherwise contain terms substantially identical to those applicable to the
Securities issued to Investors in the Private Placement, including, without
limitation, anti-dilution provisions and registration rights.

(d)                   Upon and subject to the final closing of the Reverse
Merger, the Company shall (i) issue BHP or its assigns (subject to compliance
with applicable securities laws in the event of an assignment) warrants for a
nominal price to purchase such number of shares of the Common Stock of the
Company equal to 10.0% of the aggregate number of shares of Common Stock
purchased or ultimately received by Investors after the date of this Agreement
in the Reverse Merger (but determined without taking into account (i) the
Reverse Merger Warrants and (ii) the shares issuable upon exercise of the
Reverse Merger Warrants), which warrants shall be exercisable for five (5) years
from the date of such closing, at an exercise price equal to 110% of the price
paid by Investors in the Reverse Merger, provided that if sub-agents are used at
BHP’s discretion in connection with the Reverse Merger, the warrants issued to
BHP shall be reduced by the warrants issued to the sub-agents (which shall be
issued in compliance with applicable securities laws). The terms of the warrants
shall be set forth in warrant agreements in form and substance satisfactory to
BHP and the Company, shall be non-redeemable, provide for cashless exercise, and
shall otherwise contain terms substantially identical to those applicable to the
Securities issued to Investors in the Reverse Merger, including, without
limitation, anti-dilution provisions and registration rights.

BHP shall not have any right to advise or participate in any sale of the assets
or securities of the Company or any successor in interest, or any merger of the
Company or any successor in interest except in connection with the Reverse
Merger as described above.

In addition to the above, the Company agrees to reimburse BHP or its personnel
for reasonable out-of-pocket expenses (which amount shall not exceed $10,000
without the prior approval of the Company) incurred in connection with this
Agreement. All fees and expenses hereunder are payable in cash and shall be a
condition to closing of any financing.

It is the intention of the parties under this Agreement that by December 31,
2006, the Company shall have entered into an agreement to effect the Reverse
Merger.

If at least $4.0 million is not received from investors and deposited into the
escrow in connection with the Reverse Merger by January 31, 2007, then by
February 5, 2007, BHP, its designees or assigns at its option shall either (a)
invest in the Reverse Merger so that Gross Proceeds from the Reverse Merger are
at least $4,000,000, or (b) lend, or cause Cipher Capital Partners, LLC or its
affiliates or designees to lend, the Company $800,000 on the same terms as the
Company’s outstanding Convertible Promissory Bridge Notes, except that no
warrants shall be issued to such lender or BHP in connection with such loan (but
the cash fee shall be payable to BHP in connection with such loan). (This
paragraph shall be referred to as the “Funding Plan” paragraph).

In connection with this Agreement, the Company has furnished BHP with all
information concerning the Company which BHP reasonably deems appropriate and
has and will provide BHP with access to its officers, directors, employees,
accountants, counsel and other representatives (collectively, the
“Representatives”), it being understood that BHP will rely solely upon such
information supplied by the Company and its Representatives without assuming any
responsibility for the independent investigation or verification thereof. All
non-public information concerning the Company that is given to BHP will be used
solely in the course of the performance of our services hereunder and will be
treated confidentially by us for so long as it remains non-public. Except as
otherwise required by law, BHP will not disclose any information to any third
party without the consent of the Company. If we are requested to render an
opinion from a financial point of view regarding any aspect of this Agreement,
the nature, scope and fees

2


--------------------------------------------------------------------------------


associated with our analysis as well as the form and substance of our opinion
shall be such as we deem appropriate and will be covered under a separate letter
agreement.

Notice(s) given pursuant to any of the provisions of this Agreement shall be
given in writing and shall be sent by overnight courier or personally delivered
(a) if to the Company, to the Company’s Chief Executive Officer at the address
listed above; and (b) if to BHP, to its offices at 570 Lexington Avenue,
3rd floor, New York, NY 10022, Attention: Jason Adelman, Managing Director for
delivery before October 31, 2006 or 590 Madison Avenue, 5th Floor, New York, NY
10022, Attention: Jason Adelman, Managing Director for delivery on or after
November 1, 2006.

No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent, which may not be unreasonably
withheld. In addition, BHP may not be otherwise referred to without its prior
written consent. Since BHP will be acting on behalf of the Company in connection
with its engagement hereunder, the Company has entered into a separate letter
Agreement, dated the date hereof, providing for the indemnification by the
Company of BHP and certain related persons and entities.

BHP’s engagement hereunder shall expire on the earlier of (a) May 15, 2007 or
(b) the date forty-five (45) days after the Company delivers to BHP a copy of
the Company’s audited financial statements for the year ended December 31, 2006
with the signed audit report thereon (the “Expiration Date”), subject to earlier
termination as provided in the next sentence. If the conditions of the Funding
Plan paragraph above are not met, either party may, upon ten (10) days written
notice to the other party, terminate this Agreement, provided however, that in
the event of termination, BHP will continue to be entitled to its full fees
provided for herein in the event that at any time prior to the Expiration Date,
the Company completes a financing or other similar transaction or event
consistent with the purpose and intent of this Agreement.

BHP is a division of Pali Capital Inc. This Agreement shall remain in full force
and effect as to BHP and the Company, and shall be deemed fully assigned, in the
event that BHP becomes an independent entity. In connection with this Agreement,
BHP is acting as an independent contractor with duties owing solely to the
Company. Our engagement is for the limited purposes set forth under this
Agreement, and the rights and obligations of each of BHP and the Company are
herein defined. As such, each of BHP and the Company agrees that the other party
has no fiduciary duty to it or its stockholders, officers and directors as a
result of the engagement described in this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of law principles thereof. This Agreement may not be
amended or modified except in writing signed by each of the parries hereto.

This letter and the attached Indemnification Agreement contain the entire
Agreement of the parties with respect to the subject matter hereof and supersede
and take precedence over all prior Agreements or understandings, whether oral or
written with respect to such subject matter. The invalidity or unenforceability
of any provision of this letter Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement or the Indemnification
Agreement, which shall remain in full force and effect.

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.

 

Very truly yours,

 

 

 

 

 

Burnham Hill Partners

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

 

Name:

Illegible

 

 

Title:

Managing Director

(signatures continued)

Accepted and agreed to as of the date first written above:

3


--------------------------------------------------------------------------------


 

Organic Holding Company, Inc. d/b/a
Organic To Go

 

 

By:

/s/ Jason Brown

 

Name:

Jason Brown

Title:

Chief Executive Officer

 

4


--------------------------------------------------------------------------------


TO:

Burnham Hill Partners

Date: December 18, 2006

 

A division of Pall Capital Inc.

 

 

570 Lexington Avenue

 

 

New York, NY 10022

 

 

In connection with your engagement pursuant to our letter Agreement of even date
herewith (the “Engagement”), we agree to indemnify and hold harmless Burnham
Hill Partners, a division of PallCapital Inc. (“BHP”) and its affiliates, the
respective directors, officers, partners, agents and employees of BHP and its
affiliates, and each other person, if any, controlling BHP or any of its
affiliates or successor in interest (collectively, “Indemnified Persons”), from
and against, and we agree that no Indemnified Person shall have any liability to
us or our owners, parents, affiliates, security holders or creditors for, any
losses, claims, damages or liabilities (including actions or proceedings in
respect thereof) (collectively “Losses”) (A) related to or arising out of (i)
our actions or failures to act (including statements or omissions made, or
information provided, by us or our agents) or (ii) actions or failures to act by
an Indemnified Person with our consent or in reliance on our actions or failures
to act, or (B) otherwise related to or arising out of the Engagement or your
performance thereof, except that this clause (B) shall not apply to any Losses
that are finally judicially determined to have resulted primarily from your bad
faith or gross negligence or breach of the letter Agreement. If such
indemnification is for any reason not available or insufficient to hold you
harmless, we agree to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by us and by you with respect to the Engagement or, if such allocation
is judicially determined unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of us on the
one hand and of you on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Persons shall not be responsible
for amounts which in the aggregate are in excess of the amount of all fees
actually received by you from us in connection with the Engagement. Relative
benefits to us, on the one hand, and you, on the other hand, with respect to the
Engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by us or our
security holders, as the case may be, pursuant to the transaction(s), whether or
not consummated, contemplated by the Engagement bears to (ii) all fees paid or
proposed to be paid to you by us in connection with the Engagement.

We will reimburse each Indemnified Person for all expenses (including reasonable
fees and disbursements of counsel) as they are incurred by such Indemnified
Person in connection with investigating, preparing for or defending any action,
claim, investigation, inquiry, arbitration or other proceeding (“Action”)
referred to above (or enforcing this Agreement or any related engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom.

If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that the judge or arbitrator
rendering the judgment, arbitration award or other monetary award shall
conclusively determine which claims we must indemnify you for under this
Agreement and the amount of our monetary liability for indemnification on
account of such claims. In the event that you are called or subpoenaed to give
testimony in a court of law, we agree to pay your expenses related thereto and
for every day or part thereof that we are required to be there or in preparation
thereof. Our obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise. Solely for the purpose
of enforcing this Agreement, we hereby consent to personal jurisdiction and to
service and venue in any court in which any claim which is subject to this
Agreement is brought by or against any Indemnified Person. We acknowledge that
in connection with the Engagement you are acting as an independent contractor
with duties owing solely to us. YOU HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY
HOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM,
COUNTER-CLAIM OR ACTION ARISING OUT OF THE ENGAGEMENT, YOUR PERFORMANCE THEREOF
OR THIS AGREEMENT.

The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and any other Agreements relating
to the Engagement shall be governed by and construed in accordance with the laws
of the state of New York, without regard to conflicts of law principles thereof.

Accepted and Agreed:

Very truly yours,

 

 

Burnham Hill Partners

Client:

Organic Holding Company, Inc. d/b/a Organic To Go

 

 

 

 

By:

/s/ Illegible

 

By:

/s/ Jason Brown

 

Name: Illegible

 

  Name: Jason Brown

 

Title :  Managing Director

 

  Title: Chief Executive Officer

 


--------------------------------------------------------------------------------


Attachment A

$5.6M Bridge Loan

$1.6M converted from original bridge

$4M from new note holders

The balance of the

 

$4,000,000

 

PERCENTAGE

 

CASH PAYMENTS

 

WARRANTS

 

 

 

 

 

Payment
to BHP

 

Payment to 
Cannaccord
Adams

 

Payment to BHP

 

Payment to 
Cannaccord
Adams

 

Payment
to BHP

 

Payment to 
Cannaccord
Adams

 

1. Vicis Capital

 

$

1,500,000

 

5

%

5

%

$

75,000

 

$

75,000

 

$

75,000

 

75,000

 

2. Rob Ellin

 

$

500,000

 

5

%

 

 

$

25,000

 

 

 

$

25,000

 

—

 

3. David Valentine

 

$

100,000

 

10

%

 

 

$

10,000

 

 

 

$

10,000

 

—

 

4. David Wilstein

 

$

100,000

 

10

%

 

 

$

10,000

 

 

 

$

10,000

 

—

 

5. Jon Emery

 

$

125,000

 

2

%

 

 

$

2,500

 

 

 

$

2,500

 

—

 

6. Shaula Massena

 

$

50,000

 

2

%

 

 

$

1,000

 

 

 

$

1,000

 

—

 

7. Ted Rouse

 

$

100,000

 

2

%

 

 

$

2,000

 

 

 

$

2,000

 

—

 

8. Doug Carroll

 

$

100,000

 

2

%

 

 

$

2,000

 

 

 

$

2,000

 

—

 

9. Hass Hassan

 

$

75,000

 

2

%

 

 

$

1,500

 

 

 

$

1,500

 

—

 

10. Stuart Rudick

 

$

100,000

 

2

%

 

 

$

2,000

 

 

 

$

2,000

 

—

 

11. Jerry Lauderstein

 

$

50,000

 

2

%

 

 

$

1,000

 

 

 

$

1,000

 

—

 

TOTAL CURRENT DISTRIBUTION>>

 

 

 

 

 

 

 

$

132,000

 

$

75,000

 

$

132,000

 

75,000

 

 


--------------------------------------------------------------------------------


BURNHAM HILL PARTNERS
A DIVISION OF PALI CAPITAL INC.

Wire Instructions

Bank: Citibank, NA
ABA: 021-000-089
Account: 519-71819
Beneficiary: Pali Capital, Inc. (Burnham Hill Division)
Contact: Hilary Bergman (212) 259-2602


--------------------------------------------------------------------------------